96 F.3d 1430
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Richard M. HERSCH, Defendant, Appellant.
No. 95-1842.
United States Court of Appeals, First Circuit.
Sept. 5, 1996.

Malcolm J. Barach on brief for appellant.
Donald K. Stern, United States Attorney, and Mark W. Pearlstein, Assistant United States Attorney.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
Upon careful review of the briefs and record, we conclude that the sentence imposed was proper for the reasons stated by the district court.  We add only the following comments.


2
1. Contrary to defendant's arguments, the transcript of the sentencing hearing shows that the district court adequately considered all the circumstances.  Further, the district court acted within its discretion in determining that no downward departure was warranted and that a sentence at the high end of the applicable range was appropriate.  We will not review those determinations.   See United States v. Grandmaison, 77 F.3d 555, 560 (1st Cir.1996) (discretionary decision not to depart);   United States v. Vega-Encarnacion, 914 F.2d 20, 25 (1st Cir.1990) (discretionary decision to sentence within range), cert. denied, 499 U.S. 977 (1991).


3
2. The record provides no support for defendant's assertion that the prosecutor acted in bad faith in declining to file a motion under U.S.S.G. § 5K1.1.   See Wade v. United States, 504 U.S. 181, 187 (1992);   United States v. Catalucci, 36 F.3d 151, 153 (1st Cir.1994).


4
Affirmed. See 1st Cir.  Loc. R. 27.1.